



firstrepublicbankimage.jpg [firstrepublicbankimage.jpg]
RENEWAL AND MODIFICATION AGREEMENT
This Renewal And Modification Agreement (the "Agreement") dated as of March 16,
2017, for reference purposes only, is made by and between Greenhill & Co., Inc.
(the “Borrower”), and First Republic Bank (the "Lender"), with reference to the
following facts:
A. Borrower and First Republic Bank, a Nevada corporation,
predecessor-in-interest to Lender entered into that certain Loan Agreement (Line
of Credit) dated January 31, 2006 which was modified from time to time (as
modified, the "Loan Agreement") pursuant to which a loan in the current
principal amount of Seventy Million and 00/100 Dollars ($70,000,000.00), (the
"Loan") was made to Borrower. The Loan is evidenced by Borrower's amended and
restated promissory note dated March 8, 2016 (the "Note").
B. Borrower has requested that Lender modify certain of the Loan Documents on
the terms and conditions of this Agreement.
C. All terms with an initial capital letter that are used but not defined herein
shall have the respective meanings given to such terms in the Loan Agreement or
the Note.
THEREFORE, for valuable consideration, Lender and Borrower agree as follows:
1. Modification of Loan Documents.
1.1 Extension of Maturity Date. The Maturity Date of the Note is extended to
April 30, 2018, at which time the entire unpaid principal balance of the Note
and all accrued but unpaid interest and any other outstanding amounts due Lender
under the Loan Documents shall be due and payable.
1.2 Restatement of Financial, Reporting and Additional Covenants for Loan. The
financial and reporting covenants set forth in the Loan Agreement (including on
Exhibit A thereto) and the additional covenants set forth in Exhibit A to the
Loan Agreement are hereby amended and restated as set forth on Exhibit A to this
Agreement.
1.3 Principal Amount of the Loan. Effective as of March 16, 2017, the principal
amount of the Loan (and the face amount of the Note) is hereby increased from
the principal amount of Seventy Million and 00/100 Dollars ($70,000,000.00) to
Eighty Million and 00/100 Dollars ($80,000,000.00).
1.4 Other Modifications. The defined term “Maximum Loan Amount” in Section
2.1(a) of the Loan Agreement is hereby replaces with “Eighty Million and 00/100
Dollars ($80,000,000.00).
2. Authority. Borrower has the full power and authority to enter into and
perform all of its obligations under this Agreement, and this Agreement, when
executed by the Person(s) signing this Agreement on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms. The Person(s) executing this Agreement on behalf of
Borrower have been duly authorized to execute this Agreement by all requisite
actions on the part of Borrower.
3. Renewal/Modification Fees. Borrower shall pay to Lender upon execution of
this Agreement, a loan fee of $203,125.00, which fee shall be debited from
account number held with Lender.
4. Continuing Effect of Documents. The Note, Loan Agreement and other Loan
Documents, remain in full force and effect in accordance with their terms,
except as modified herein and are hereby affirmed by the Borrower.
5. Security Agreement. The effectiveness of the modifications set forth in
Section 1 above shall be conditioned on the execution and delivery to Lender of
this Agreement and that certain Security Agreement - Partnership Distributions
dated as of the date herewith executed by Greenhill & Co., Inc. for the benefit
of Lender.











--------------------------------------------------------------------------------











6. Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement. A signed copy of this
Agreement transmitted by a party to another party via facsimile or an emailed
“pdf” version shall be binding on the signatory thereto. Notwithstanding the
delivery of the faxed or emailed copy, Borrower agrees to deliver to Lender
original executed copies of this Agreement.


BORROWER:


Greenhill & Co., Inc.
a Delaware corporation




By: /s/ Harold J. Rodriguez, Jr.
      Harold J. Rodriguez, Jr.
      Chief Financial Officer




LENDER:


First Republic Bank




By: /s/ Jodi L. Gee


Name: Jodi L. Gee


Title: Manager, Commercial Lending Services




















































--------------------------------------------------------------------------------





EXHIBIT A


COVENANTS FOR LOAN NO.
This Exhibit A is an integral part of the Agreement between the Lender and
Borrower, and the following terms are incorporated in and made a part of the
Agreement to which this Exhibit A is attached:


 
 
 
 
 



1. Financial Covenants.
1.1 Minimum Tangible Net Worth. Borrower shall maintain at all times a Tangible
Net Worth of not less than Fifty Million and 00/100 Dollars ($50,000,000.00)
measured as of the last day of each of Borrower’s quarter end.
For the purpose of this financial covenant, "Tangible Net Worth" is defined as
the excess of total assets over total liabilities, determined in accordance with
United States generally accepted accounting principles, with the following
adjustments: (A) there shall be excluded from assets (i) notes, accounts
receivable and other obligations owing to the Borrower from its officers,
members, partners or Affiliates, and (ii) all assets which would be classified
as intangible assets under generally accepted accounting principles, including
goodwill, licenses, patents, trademarks, trade names, copyrights, capitalized
software and organizational costs, licenses and franchises; and (B) there shall
be excluded from liabilities all indebtedness which is subordinated to the
Obligations under a subordination agreement in form specified by Lender or by
language in this instrument evidencing the indebtedness which is acceptable to
Lender in its discretion.
1.2 No Additional Indebtedness. Without the prior written consent of Lender,
Borrower (a) shall not directly or indirectly incur indebtedness for borrowed
money excluding (i) debts as of the date of this Agreement that were previously
disclosed in writing to Lender (other than those that are being paid
substantially concurrently with the funding of the Loan), (ii) other borrowing
from Lender and (iii) unsecured debt incurred in the normal course of business,
and (b) shall not directly or indirectly make, create, incur, assume or permit
to exist any guaranty of any kind of any indebtedness or other obligation of any
other person during the term of this Agreement, excluding any guaranties as of
the date of this Agreement previously disclosed in writing to Lender.
1.3 Debt Service Coverage Ratio. Borrower shall maintain a Debt Service Coverage
Ratio as stated below, which shall be measured quarterly as of the last day of
the fiscal quarter on a 4-quarter rolling basis.
For purposes of this Section, the term “Debt Service Coverage Ratio” is defined
as a ratio of EBITDA plus any non-cash expense related to restricted stock units
granted to employees less any dividends paid, to the sum of the interest expense
of the Term Loans and the Revolving Loan for the prior 12 months and total
principal due under the Term Loan within the following 12 months of at least
1.50:1.00 measured quarterly on a 4-quarter rolling basis. EBITDA shall mean
“Net income before Interest, Taxes, Depreciation and Amortization.”
1.4 Deposit Accounts. At all times, the following entities shall maintain
deposit accounts with Lender into which will be deposited all proceeds of
Lender’s Collateral subject to the provisions of the related Security Agreement:
Greenhill Capital Partners, LLC and Greenhill & Co., LLC.
1.5 Minimum Liquidity. At the time of each advance under the Revolving Loan
Agreement, Borrower shall maintain minimum Liquidity on a consolidated basis of
$30,000,000.00.
For purposes of this financial covenant, "Liquidity” shall include the
following: “Liquid Assets: (i) unencumbered cash and certificates of deposit,
(ii) treasury bills and other obligations of the U.S. Federal Government, and
(iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission) (unless such stock can be sold without
regard to the “volume limitations” under Rule 144).”
1.6 Liquidity. Borrower shall maintain unencumbered Liquid Assets of the
Borrower on a consolidated basis equal to one (1.00) times the current principal
outstanding balance of the Revolving Loan for a minimum of 30 consecutive days
during each of Borrower’s fiscal years, verified annually.
    
For purposes of this financial covenant, "Liquid Assets" shall mean the
following assets (i) cash and certificates of deposit, (ii) treasury bills and
other obligations of the U.S. Federal Government, and (iii) readily marketable
securities (including commercial paper, but excluding restricted stock and stock
subject to the provisions of Rule 144 of the Securities and Exchange
Commission).
 
 
 
 
 






--------------------------------------------------------------------------------







2. Reporting Covenants.
2.1 Financial Statements. Borrower shall deliver to Lender annual consolidating
company-prepared financial statements, including balance sheet and income
statements, within one hundred and twenty (120) days after the end of each of
the Borrower’s fiscal years, which financial statements shall be certified by
the Borrower’s chief financial officer or another officer or representative
acceptable to Lender.
2.2 Accounts Receivable Aging Statement. Borrower shall deliver to Lender
quarterly accounts receivable aging statements, in form and content reasonably
acceptable to Lender, within forty-five (45) days after the end of each quarter
certified by Borrower’s chief financial officer or another officer or
representative of Borrower acceptable to Lender.
2.3 SEC Filings (10-K). Within ten (10) days of filing, Borrower shall deliver
copies of CPA audited SEC filings (10-K) annual financial statements.
2.4 SEC Filings (10-Q). Within ten (10) days of filing, Borrower shall deliver
copies of company prepared SEC filings (10-Q) quarterly financial statements.
Quarterly SEC filings (10-Q) to be delivered for the first three (3) fiscal
quarters.
 
 
 
 
 



3. Additional Covenants.
3.1    Not Applicable.























